Third District Court of Appeal
                               State of Florida

                          Opinion filed January 18, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2423
                          Lower Tribunal No. 15-9538
                             ________________


                    Keys Country Resort, LLC, et al.,
                                   Appellants,

                                        vs.

                 Florida Community Bank, N.A., et al.,
                                    Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jacqueline Hogan Scola, Judge.

      Law Offices of Scott Alan Orth, P.A., and Scott Alan Orth (Hollywood), for
appellants.

      Cole, Scott & Kissane, P.A., and Scott A. Cole and Daniel M. Schwarz, for
appellee, Thomas Wright, Esq.


Before LAGOA, FERNANDEZ and SCALES, JJ.

      SCALES, J.
      In a reformation action subsequent to a foreclosure, Appellants Keys

Country Resort, LLC and 1733-1777 Overseas Highway, LLC, the defendants

below, filed third party claims and a counterclaim alleging that wild deeds

prepared and transferred by parties related to the foreclosing entity had impaired

Appellants’ ownership interest in a parcel that had not been subject to the

foreclosure. One of the third parties, Appellee Thomas Wright, sought, and the trial

court granted, a stay of the third party claims and counterclaim until the

adjudication of the reformation action.

      Appellants have appealed the trial court’s stay order. We treat the appeal as

a petition for writ of certiorari pursuant to rule 9.100 of the Florida Rules of

Appellate Procedure. We dismiss the petition for lack of jurisdiction. Appellants

have failed to demonstrate that the stay order results in an irreparable harm through

the remainder of the case and that cannot be remedied on appeal. Stockinger v.

Zeilberger, 152 So. 3d 71, 72-73 (Fla. 3d DCA 2014).

      Dismissed.




                                          2